Citation Nr: 9929919	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  94-05 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an extension beyond April 30, 1992 of a 
temporary total (convalescent) rating for right ankle 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1971 to 
December 1972.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating decision by the RO.  
This case was previously before the Board in March 1996 and 
February 1998, when it was remanded for additional 
development and adjudication.


FINDING OF FACT

Medical evidence reasonably shows that residuals of the 
veteran's right ankle surgery in March 1992 required 
convalescence through May 1992, but not beyond.


CONCLUSION OF LAW

Extension through May 31, 1992 of a temporary total 
(convalescent) rating for a service-connected right ankle 
disorder is warranted.  38 U.S.C.A. §§ 5107, 7104 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.102, 4.30 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In June 1974 service connection was established for fracture 
of the right distal fibula and a noncompensable evaluation 
was assigned.  A 10 percent rating was assigned effective in 
1978.  On March 26, 1992 the veteran had arthroscopic surgery 
on his right ankle at a VA hospital in San Antonio.  A June 
1992 rating decision granted a temporary total convalescence 
rating following that surgery from March 25, 1992, the date 
of admission to the hospital for surgery, through April 30, 
1992.  A twenty-percent rating was assigned effective from 
May 1, 1992.

The operative report from the March 1992 surgery shows that 
postoperatively the veteran was to be maintained on Motrin 
and crutches for about two to three weeks and to begin range 
of motion exercises in two to three days.  He was to 
gradually increase weight bearing during the next two weeks.  
He was informed that he might still have some continued ankle 
pain due to degeneration of the talus.

Treatment and follow-up notes from April to November 1992 
show that on a follow-up visit on April 7, the scope sites 
were healed and the veteran had 20 degrees of right ankle 
dorsiflexion and 40 degrees of plantar flexion, with pain on 
motion.  The clinical impression was chronic right ankle 
pain.  A posterior splint was applied.  On a May 6 1992 
outpatient visit, it was noted that the right ankle was 
status post arthroscopy for anterior impingement and removal 
of loose bodies.  Grade III chondromalacia was noted.  The 
veteran complained of burning shooting pain which increased 
with light touch as well as swelling and redness.  Physical 
examination revealed a dependent rubor and diffuse 
tenderness.  Range of motion studies showed dorsiflexion to 
10 degrees and plantar flexion to 30 degrees, with pain.  The 
examiner reported the findings were suspicious for reflex 
sympathetic dystrophy (RSD).  The veteran was scheduled for a 
pain clinic consultation (on an overbook if necessary basis), 
and was seen at the pain clinic on the following day.  
Physical examination at the pain clinic revealed hypesthesia, 
allodynia, and color changes.  The veteran was scheduled for 
further diagnostic procedures two weeks later.  When he was 
seen on May 21, diagnostic testing was considered to be 
inconsistent with his complaints.  

The veteran did not appear for scheduled orthopedic clinic 
and pain clinic appointments in June and July 1992.  He was 
seen at the VA hospital during that time period for unrelated 
(cardiac type) complaints.  When he was next seen for his 
right ankle, in early November 1992, he was scheduled for an 
orthopedic clinic appointment.  On orthopedic evaluation 
approximately two weeks later, x-rays of the right ankle 
showed well-corticated bone density.  The ankle continued to 
have pain, but was stable.  Scope points were well-healed.  
Range of motion was normal, but tender.  

When the veteran was next seen for his right ankle, in 
January 1993, he ambulated with the assistance of a cane 
(used on the wrong side).  Sensation in the lower extremities 
was intact.  Motion of the ankle was considered to be at 
least 4/5 of normal.  

Analysis

A convalescent total disability rating (100 percent) will be 
assigned without regard to other provisions of the rating 
schedule when it is established that treatment of a service-
connected disability resulted in:

(1)  Surgery necessitating at least one 
month of convalescence. [or]

(2)  Surgery with severe postoperative 
residuals such as incompletely healed 
surgical wounds, stumps of recent 
amputations, therapeutic immobilization 
of one major joint or more, application 
of a body cast, or the necessity for 
house confinement, or the necessity for 
continued use of a wheelchair or crutches 
(regular weight-bearing prohibited). [or]

(3)  Immobilization by cast, without 
surgery, of one major joint or more.

The total rating is to be effective from the date of hospital 
admission or outpatient treatment and continuing for a period 
of 1, 2, or 3 months from the first day of the month 
following hospital discharge or outpatient treatment release.  
38 C.F.R. § 4.30 (1999).

It was previously established in this case that the veteran 
had surgery necessitating at least a month of convalescence.  
The matter for consideration in this appeal is at what point 
the total convalescent rating assigned is to be terminated, 
i.e., when was convalescence no longer necessary.  The 
medical evidence, specifically reports of follow-up in April 
and May 1992, shows that the veteran continued to have 
substantial problems recovering from the March 1992 surgery 
beyond April 30, 1992.  When he was seen in April 1992, there 
were significant problems with pain, and follow-up was 
scheduled in May 1992.  When the veteran was seen in early 
May 1992, his postoperative right ankle problem was 
significant enough to warrant "overbook" scheduling in a 
pain clinic on the following day, as well as physical 
therapy.  Disabling complaints of postoperative pain 
continued through May 1992, as evidenced by the pain clinic 
visit on May 7, and a follow-up visit on May 21.  Thus, it is 
adequately demonstrated that convalescence was required 
through May 1992, and that extension of the temporary total 
convalescent rating through May 31, 1992 is warranted.  The 
veteran was scheduled for follow-up clinic visits in June and 
July 1992, but did not show for the appointments.  When he 
was seen in November 1992, he was still complaining of pain, 
but was no longer recovering from surgery.  The surgical 
sites were well-healed; x-rays were normal; range of motion 
was normal.  Thus, he was no longer convalescing, and 
extension of the temporary total rating beyond May 31, 1999 
is not warranted. 


ORDER
Extension of a temporary total (convalescent) rating for 
right ankle disability through May 31, 1992, but not beyond, 
is granted.



		
	George R. Senyk
	Member, Board of Veterans' Appeals



 

